Exhibit 10.12


SUBSIDIARY GUARANTY AGREEMENT


        THIS SUBSIDIARY GUARANTY AGREEMENT (this “Guaranty Agreement”), dated as
of November 22, 2019, is made by EACH OF THE UNDERSIGNED AND EACH OTHER PERSON
WHO SHALL BECOME A PARTY HERETO BY EXECUTION OF A JOINDER AGREEMENT WHICH
IDENTIFIES SUCH PERSON THEREIN AS A “GUARANTOR” (each a “Guarantor” and
collectively the “Guarantors”) to PNC BANK, NATIONAL ASSOCIATION, as
administrative agent (in such capacity, the “Administrative Agent”) for each of
the Lenders now or hereafter party to the Credit Agreement defined below. All
capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to such terms in the Credit Agreement.


W I T N E S S E T H:


        WHEREAS, Sonic Automotive, Inc., a Delaware corporation (“the Company”),
the Lenders and the Administrative Agent have entered into that certain Credit
Agreement dated as of the date hereof (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), pursuant to which
the Lenders have agreed to make available to the Company, a term loan credit
facility; and


WHEREAS, the Company, the Administrative Agent and the Lenders have agreed to
enter into the Credit Agreement, subject to, among other things, a condition
that the parties hereto enter into this Guaranty Agreement; and


WHEREAS, each Guarantor is, directly or indirectly, a Subsidiary of the Company;
and


WHEREAS, each Guarantor will materially benefit from the Loans to be made under
the Credit Agreement; and


        WHEREAS, each Guarantor is required to enter into this Guaranty
Agreement pursuant to the terms of the Credit Agreement; and


        WHEREAS, a material part of the consideration given in connection with
and as an inducement to the execution and delivery of the Credit Agreement by
the Secured Parties was the obligation of the Company to cause each Guarantor to
enter into this Guaranty Agreement, and the Secured Parties are unwilling to
extend the credit facilities provided under the Loan Documents unless the
Guarantors enter into this Guaranty Agreement;


        NOW, THEREFORE, in order to induce the Lenders to enter into the Credit
Agreement and to make available to the Company the credit facilities provided
for in the Credit Agreement, the parties hereto agree as follows:
1. Guaranty. Each Guarantor hereby jointly and severally, unconditionally,
absolutely, continually and irrevocably guarantees to the Administrative Agent
for the benefit of the Secured Parties the payment and performance in full of
the Guaranteed Liabilities (as defined



--------------------------------------------------------------------------------



below). For all purposes of this Guaranty Agreement, “Guaranteed Liabilities”
means: (a) the Company’s prompt payment in full, when due or declared due and at
all such times, of all Obligations and all other amounts pursuant to the terms
of the Credit Agreement, the Notes, and all other Loan Documents heretofore, now
or at any time or times hereafter owing, arising, due or payable from the
Company to any one or more of the Secured Parties, including principal,
interest, premiums and fees (including, but not limited to, loan fees and
reasonable fees, charges and disbursements of counsel (“Attorney Costs”)); and
(b) each Loan Party’s prompt, full and faithful performance, observance and
discharge of each and every agreement, undertaking, covenant and provision to be
performed, observed or discharged by such Loan Party under the Credit Agreement,
the Notes and all other Loan Documents. The Guarantors’ obligations to the
Secured Parties under this Guaranty Agreement are hereinafter collectively
referred to as the “Guarantors’ Obligations” and, with respect to each Guarantor
individually, the “Guarantor’s Obligations”. Notwithstanding the foregoing, the
liability of each Guarantor individually with respect to its Guarantor’s
Obligations shall be limited to an aggregate amount equal to the largest amount
that would not render its obligations hereunder subject to avoidance under
Section 548 of the United States Bankruptcy Code or any comparable provisions of
any applicable state law.


        Each Guarantor agrees that it is jointly and severally, directly and
primarily liable (subject to the limitation in the immediately preceding
sentence) for the Guaranteed Liabilities.


        Certain of the Guarantors’ Obligations are secured by various Security
Instruments referred to in the Credit Agreement.


2. Payment. If the Company or any other Loan Party shall default in payment or
performance of any of the Guaranteed Liabilities, whether principal, interest,
premium, fee (including, but not limited to, loan fees and Attorney Costs), or
otherwise, when and as the same shall become due, and after expiration of any
applicable grace period, whether according to the terms of the Credit Agreement,
by acceleration, or otherwise, or upon the occurrence and during the continuance
of any Event of Default under the Credit Agreement, then any or all of the
Guarantors will, upon demand thereof by the Administrative Agent, fully pay to
the Administrative Agent, for the benefit of the Secured Parties, subject to any
restriction on each Guarantor’s Obligations set forth in Section 1 hereof, an
amount equal to all the Guaranteed Liabilities then due and owing or declared or
deemed to be due and owing. For purposes of this Section 2, the Guarantors
acknowledge and agree that “Guaranteed Liabilities” shall be deemed to include
any amount (whether principal, interest, premium, fees) which would have been
accelerated in accordance with Section 8.02 of the Credit Agreement but for the
fact that such acceleration could be unenforceable or not allowable under any
Debtor Relief Law.


3. Absolute Rights and Obligations. This is a guaranty of payment and not of
collection. The Guarantors’ Obligations under this Guaranty Agreement shall be
joint and several, absolute and unconditional irrespective of, and each
Guarantor hereby expressly waives, to the extent permitted by law, any defense
to its obligations under this Guaranty Agreement and all Security Instruments to
which it is a party by reason of:


2



--------------------------------------------------------------------------------



(a) any lack of legality, validity or enforceability of the Credit Agreement, of
any of the Notes, of any other Loan Document, or of any other agreement or
instrument creating, providing security for, or otherwise relating to any of the
Guarantors’ Obligations, any of the Guaranteed Liabilities, or any other
guaranty of any of the Guaranteed Liabilities (the Loan Documents and all such
other agreements and instruments being collectively referred to as the “Related
Agreements”);


(b) any action taken under any of the Related Agreements, any exercise of any
right or power therein conferred, any failure or omission to enforce any right
conferred thereby, or any waiver of any covenant or condition therein provided;


(c) any acceleration of the maturity of any of the Guaranteed Liabilities, of
the Guarantor’s Obligations of any other Guarantor, or of any other obligations
or liabilities of any Person under any of the Related Agreements;


        (d) any release, exchange, non-perfection, lapse in perfection,
disposal, deterioration in value, or impairment of any security for any of the
Guaranteed Liabilities, for any of the Guarantor’s Obligations of any Guarantor,
or for any other obligations or liabilities of any Person under any of the
Related Agreements;


        (e) any dissolution of the Company or any Guarantor or any other party
to a Related Agreement, or the combination or consolidation of the Company or
any Guarantor or any other party to a Related Agreement into or with another
entity or any transfer or disposition of any assets of the Company or any
Guarantor or any other party to a Related Agreement;


        (f) any extension (including without limitation extensions of time for
payment), renewal, amendment, restructuring or restatement of, any acceptance of
late or partial payments under, or any change in the amount of any borrowings or
any credit facilities available under, the Credit Agreement, any of the Notes or
any other Loan Document or any other Related Agreement, in whole or in part;


        (g) the existence, addition, modification, termination, reduction or
impairment of value, or release of any other guaranty (or security therefor) of
the Guaranteed Liabilities (including without limitation the Guarantor’s
Obligations of any other Guarantor and obligations arising under any other
Guaranty now or hereafter in effect);


        (h) any waiver of, forbearance or indulgence under, or other consent to
any change in or departure from any term or provision contained in the Credit
Agreement, any other Loan Document or any other Related Agreement, including
without limitation any term pertaining to the payment or performance of any of
the Guaranteed Liabilities, any of the Guarantor’s Obligations of any other
Guarantor, or any of the obligations or liabilities of any party to any other
Related Agreement;


3



--------------------------------------------------------------------------------



        (i) any other circumstance whatsoever (with or without notice to or
knowledge of any Guarantor) which may or might in any manner or to any extent
vary the risks of such Guarantor, or might otherwise constitute a legal or
equitable defense available to, or discharge of, a surety or a guarantor,
including without limitation any right to require or claim that resort be had to
the Company or any other Loan Party or to any collateral in respect of the
Guaranteed Liabilities or Guarantors’ Obligations, whether arising under North
Carolina General Statutes Sections 26-7 and 26-9 or otherwise.


It is the express purpose and intent of the parties hereto that this Guaranty
Agreement and the Guarantors’ Obligations hereunder and under each Joinder
Agreement shall be absolute and unconditional under any and all circumstances
and shall not be discharged except by payment as herein provided.


4. Currency and Funds of Payment. All Guarantors’ Obligations will be paid in
lawful currency of the United States of America and in immediately available
funds, regardless of any law, regulation or decree now or hereafter in effect
that might in any manner affect the Guaranteed Liabilities, or the rights of any
Secured Party with respect thereto as against any Loan Party, or cause or permit
to be invoked any alteration in the time, amount or manner of payment by any
Loan Party of any or all of the Guaranteed Liabilities.


5. Events of Default. Without limiting the provisions of Section 2 hereof, in
the event that there shall occur and be continuing an Event of Default, then
notwithstanding any collateral or other security or credit support for the
Guaranteed Liabilities, at the Administrative Agent’s election and without
notice thereof or demand therefor, the Guarantors’ Obligations shall immediately
be and become due and payable.


6. Subordination. Until this Guaranty Agreement is terminated in accordance with
Section 22 hereof, each Guarantor hereby unconditionally subordinates all
present and future debts, liabilities or obligations now or hereafter owing to
such Guarantor (i) of the Company, to the payment in full of the Guaranteed
Liabilities, (ii) of every other Guarantor (an “obligated guarantor”), to the
payment in full of the Guarantors’ Obligations of such obligated guarantor, and
(iii) of each other Person now or hereafter constituting a Loan Party, to the
payment in full of the obligations of such Loan Party owing to any Secured Party
and arising under the Loan Documents. All amounts due under such subordinated
debts, liabilities, or obligations shall, upon the occurrence and during the
continuance of an Event of Default, be collected and, upon request by the
Administrative Agent, paid over forthwith to the Administrative Agent for the
benefit of the Secured Parties on account of the Guaranteed Liabilities, the
Guarantors’ Obligations, or such other obligations, as applicable, and, after
such request and pending such payment, shall be held by such Guarantor as agent
and bailee of the Secured Parties separate and apart from all other funds,
property and accounts of such Guarantor.


7. Suits. Each Guarantor from time to time shall pay to the Administrative Agent
for the benefit of the Secured Parties, on demand, at the Administrative Agent’s
Office or such other address as the Administrative Agent shall give notice of to
such Guarantor, the Guarantors’ Obligations as they become or are declared due,
and in the event such payment is not made
4



--------------------------------------------------------------------------------



forthwith, the Administrative Agent may proceed to suit against any one or more
or all of the Guarantors. At the Administrative Agent’s election, one or more
and successive or concurrent suits may be brought hereon by the Administrative
Agent against any one or more or all of the Guarantors, whether or not suit has
been commenced against the Company, any other Guarantor, or any other Person and
whether or not the Secured Parties have taken or failed to take any other action
to collect all or any portion of the Guaranteed Liabilities or have taken or
failed to take any actions against any collateral securing payment or
performance of all or any portion of the Guaranteed Liabilities, and
irrespective of any event, occurrence, or condition described in Section 3
hereof.


8. [Reserved].


9. Waiver of Notice; Subrogation.


(a) Each Guarantor hereby waives to the extent permitted by law notice of the
following events or occurrences: (i) acceptance of this Guaranty Agreement; (ii)
the Lenders’ heretofore, now or from time to time hereafter making Loans and
otherwise loaning monies or giving or extending credit to or for the benefit of
the Company or any other Loan Party, or otherwise entering into arrangements
with any Loan Party giving rise to Guaranteed Liabilities, whether pursuant to
the Credit Agreement or the Notes or any other Loan Document or Related
Agreement or any amendments, modifications, or supplements thereto, or
replacements or extensions thereof; (iii) presentment, demand, default,
non-payment, partial payment and protest; and (iv) any other event, condition,
or occurrence described in Section 3 hereof. Each Guarantor agrees that each
Secured Party may heretofore, now or at any time hereafter do any or all of the
foregoing in such manner, upon such terms and at such times as each Secured
Party, in its sole and absolute discretion, deems advisable, without in any way
or respect impairing, affecting, reducing or releasing such Guarantor from its
Guarantor’s Obligations, and each Guarantor hereby consents to each and all of
the foregoing events or occurrences.


        (b) Each Guarantor hereby agrees that payment or performance by such
Guarantor of its Guarantor’s Obligations under this Guaranty Agreement may be
enforced by the Administrative Agent on behalf of the Secured Parties upon
demand by the Administrative Agent to such Guarantor without the Administrative
Agent being required, such Guarantor expressly waiving to the extent permitted
by law any right it may have to require the Administrative Agent, to (i)
prosecute collection or seek to enforce or resort to any remedies against the
Company or any other Guarantor or any other guarantor of the Guaranteed
Liabilities, or (ii) seek to enforce or resort to any remedies with respect to
any security interests, Liens or encumbrances granted to the Administrative
Agent or any Lender or other party to a Related Agreement by the Company, any
other Guarantor or any other Person on account of the Guaranteed Liabilities or
any guaranty thereof, IT BEING EXPRESSLY UNDERSTOOD, ACKNOWLEDGED AND AGREED TO
BY SUCH GUARANTOR THAT DEMAND UNDER THIS GUARANTY AGREEMENT MAY BE MADE BY THE
ADMINISTRATIVE AGENT, AND THE PROVISIONS HEREOF ENFORCED
5



--------------------------------------------------------------------------------



BY THE ADMINISTRATIVE AGENT, EFFECTIVE AS OF THE FIRST DATE ANY EVENT OF DEFAULT
OCCURS AND IS CONTINUING UNDER THE CREDIT AGREEMENT.


        (c) Each Guarantor further agrees with respect to this Guaranty
Agreement that it shall not exercise any of its rights of subrogation,
reimbursement, contribution or indemnity, nor any right of recourse to security
for the Guaranteed Liabilities unless and until 93 days immediately following
the date that all Commitments have terminated and all Obligations arising under
the Loan Documents have been paid in full (other than contingent indemnification
obligations) (the “Facility Termination Date”) shall have elapsed without the
filing or commencement, by or against any Loan Party, of any state or federal
action, suit, petition or proceeding seeking any reorganization, liquidation or
other relief or arrangement in respect of creditors of, or the appointment of a
receiver, liquidator, trustee or conservator in respect to, such Loan Party or
its assets. This waiver is expressly intended to prevent the existence of any
claim in respect to such subrogation, reimbursement, contribution or indemnity
by any Guarantor against the estate of any other Loan Party within the meaning
of Section 101 of the Bankruptcy Code, in the event of a subsequent case
involving any other Loan Party. If an amount shall be paid to any Guarantor on
account of such rights at any time prior to termination of this Guaranty
Agreement in accordance with the provisions of Section 22 hereof, such amount
shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the Administrative Agent, for the benefit of the Secured
Parties, to be credited and applied upon the Guarantors’ Obligations, whether
matured or unmatured, in accordance with the terms of the Credit Agreement or
otherwise as the Secured Parties may elect. The agreements in this subsection
shall survive repayment of all of the Guarantors’ Obligations, the termination
or expiration of this Guaranty Agreement in any manner, including but not
limited to termination in accordance with Section 22 hereof, and occurrence of
the Facility Termination Date.


10. Effectiveness; Enforceability. This Guaranty Agreement shall be effective as
of the date first above written and shall continue in full force and effect
until termination in accordance with Section 22 hereof. Any claim or claims that
the Secured Parties may at any time hereafter have against a Guarantor under
this Guaranty Agreement may be asserted by the Administrative Agent on behalf of
the Secured Parties by written notice directed to such Guarantor in accordance
with Section 24 hereof.


11. Representations and Warranties. Each Guarantor warrants and represents to
the Administrative Agent, for the benefit of the Secured Parties, that it is
duly authorized to execute and deliver this Guaranty Agreement (or the Joinder
Agreement to which it is a party, as applicable), and to perform its obligations
under this Guaranty Agreement, that this Guaranty Agreement (or the Joinder
Agreement to which it is a party, as applicable) has been duly executed and
delivered on behalf of such Guarantor by its duly authorized representatives;
that this Guaranty Agreement (and any Joinder Agreement to which such Guarantor
is a party) is legal, valid, binding and enforceable against such Guarantor in
accordance with its terms except as enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or
6



--------------------------------------------------------------------------------



similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles; and that such Guarantor’s execution, delivery and
performance of this Guaranty Agreement (and any Joinder Agreement to which such
Guarantor is a party) do not violate or constitute a breach of any of its
Organizational Documents, any agreement or instrument to which such Guarantor is
a party, or any law, order, regulation, decree or award of any governmental
authority or arbitral body to which it or its properties or operations is
subject.


12. Expenses. Each Guarantor agrees to be jointly and severally liable for the
payment of all reasonable fees and expenses, including Attorney Costs, incurred
by any Secured Party in connection with the enforcement of this Guaranty
Agreement, whether or not suit be brought.


13. Reinstatement. Each Guarantor agrees that this Guaranty Agreement shall
continue to be effective or be reinstated, as the case may be, at any time
payment received by any Secured Party in respect of any Guaranteed Liabilities
is rescinded or must be restored for any reason, or is repaid by any Secured
Party in whole or in part in good faith settlement of any pending or threatened
avoidance claim.


14. Attorney-in-Fact. To the extent permitted by law, each Guarantor hereby
appoints the Administrative Agent, for the benefit of the Secured Parties, as
such Guarantor’s attorney-in-fact for the purposes of carrying out the
provisions of this Guaranty Agreement and taking any action and executing any
instrument which the Administrative Agent may deem necessary or advisable to
accomplish the purposes hereof, which appointment is coupled with an interest
and is irrevocable; provided, that the Administrative Agent shall have and may
exercise rights under this power of attorney only upon the occurrence and during
the continuance of an Event of Default.


15. Reliance. Each Guarantor represents and warrants to the Administrative
Agent, for the benefit of the Secured Parties, that: (a) such Guarantor has
adequate means to obtain on a continuing basis (i) from the Company, information
concerning the Loan Parties and the Loan Parties’ financial condition and
affairs and (ii) from other reliable sources, such other information as it deems
material in deciding to provide this Guaranty Agreement and any Joinder
Agreement (“Other Information”), and has full and complete access to the Loan
Parties’ books and records and to such Other Information; (b) such Guarantor is
not relying on any Secured Party or its or their employees, directors, agents or
other representatives or Affiliates, to provide any such information, now or in
the future; (c) such Guarantor has been furnished with and reviewed the terms of
the Credit Agreement and such other Loan Documents and Related Agreements as it
has requested, is executing this Guaranty Agreement (or the Joinder Agreement to
which it is a party, as applicable) freely and deliberately, and understands the
obligations and financial risk undertaken by providing this Guaranty Agreement
(and any Joinder Agreement); (d) such Guarantor has relied solely on the
Guarantor’s own independent investigation, appraisal and analysis of each Loan
Party, each Loan Party’s financial condition and affairs, the “Other
Information”, and such other matters as it deems material in deciding to provide
this Guaranty Agreement (and any Joinder Agreement) and is fully aware of the
same; and (e) such Guarantor has not depended or relied on any Secured Party or
its or their employees, directors, agents or
7



--------------------------------------------------------------------------------



other representatives or Affiliates, for any information whatsoever concerning
any Loan Party or any Loan Party’s financial condition and affairs or any other
matters material to such Guarantor’s decision to provide this Guaranty Agreement
(and any Joinder Agreement), or for any counseling, guidance, or special
consideration or any promise therefor with respect to such decision. Each
Guarantor agrees that no Secured Party has any duty or responsibility
whatsoever, now or in the future, to provide to such Guarantor any information
concerning any Loan Party or any Loan Party’s financial condition and affairs,
or any Other Information, other than as expressly provided herein, and that, if
such Guarantor receives any such information from any Secured Party or its or
their employees, directors, agents or other representatives or Affiliates, such
Guarantor will independently verify the information and will not rely on any
Secured Party or its or their employees, directors, agents or other
representatives or Affiliates, with respect to such information.


16. Rules of Interpretation. The rules of interpretation contained in Sections
1.02 and 1.05 of the Credit Agreement shall be applicable to this Guaranty
Agreement and each Joinder Agreement and are hereby incorporated by reference.
All representations and warranties contained herein shall survive the delivery
of documents and any extension of credit referred to herein or guaranteed
hereby.


        17. Entire Agreement. This Guaranty Agreement and each Joinder
Agreement, together with the Credit Agreement and other Loan Documents,
constitutes and expresses the entire understanding between the parties hereto
with respect to the subject matter hereof, and supersedes all prior
negotiations, agreements, understandings, inducements, commitments or
conditions, express or implied, oral or written, except as herein contained. The
express terms hereof control and supersede any course of performance or usage of
the trade inconsistent with any of the terms hereof. Except as provided in
Section 22, neither this Guaranty Agreement nor any Joinder Agreement nor any
portion or provision hereof or thereof may be changed, altered, modified,
supplemented, discharged, canceled, terminated, or amended orally or in any
manner other than as provided in the Credit Agreement.


18. Binding Agreement; Assignment. This Guaranty Agreement, each Joinder
Agreement and the terms, covenants and conditions hereof and thereof, shall be
binding upon and inure to the benefit of the parties hereto and thereto, and to
their respective heirs, legal representatives, successors and assigns; provided,
however, that no Guarantor shall be permitted to assign any of its rights,
powers, duties or obligations under this Guaranty Agreement, any Joinder
Agreement or any other interest herein or therein except as expressly permitted
herein or in the Credit Agreement. Without limiting the generality of the
foregoing sentence of this Section 18, any Lender may assign to one or more
Persons, or grant to one or more Persons participations in or to, all or any
part of its rights and obligations under the Credit Agreement (to the extent
permitted by the Credit Agreement); and to the extent of any such permitted
assignment or participation such other Person shall, to the fullest extent
permitted by law, thereupon become vested with all the benefits in respect
thereof granted to such Lender herein or otherwise, subject however, to the
provisions of the Credit Agreement, including Article IX thereof (concerning the
Administrative Agent) and Section 10.06 thereof concerning assignments
8



--------------------------------------------------------------------------------



and participations. All references herein to the Administrative Agent shall
include any successor thereof.


19. [Reserved]


        20. Severability. The provisions of this Guaranty Agreement are
independent of and separable from each other. If any provision hereof shall for
any reason be held invalid or unenforceable, such invalidity or unenforceability
shall not affect the validity or enforceability of any other provision hereof,
but this Guaranty Agreement shall be construed as if such invalid or
unenforceable provision had never been contained herein.


        21. Counterparts. This Guaranty Agreement may be executed in any number
of counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Guaranty
Agreement to produce or account for more than one such counterpart executed by
the Guarantors against whom enforcement is sought. Without limiting the
foregoing provisions of this Section 21, the provisions of Section 10.10 of the
Credit Agreement shall be applicable to this Guaranty Agreement.


        22. Termination. Subject to reinstatement pursuant to Section 13 hereof,
this Guaranty Agreement and each Joinder Agreement, and all of the Guarantors’
Obligations hereunder (excluding those Guarantors’ obligations relating to
Guaranteed Liabilities that expressly survive such termination) shall terminate
on the Facility Termination Date.


        23. Remedies Cumulative; Late Payments. All remedies hereunder are
cumulative and are not exclusive of any other rights and remedies of the
Administrative Agent or any other Secured Party provided by law or under the
Credit Agreement, the other Loan Documents or other applicable agreements or
instruments. The making of the Loans and other credit extensions pursuant to the
Credit Agreement and other Related Agreements shall be conclusively presumed to
have been made or extended, respectively, in reliance upon each Guarantor’s
guaranty of the Guaranteed Liabilities pursuant to the terms hereof. Any amounts
not paid when due under this Guaranty Agreement shall bear interest at the
Default Rate.


        24. Notices. Any notice required or permitted hereunder or under any
Joinder Agreement shall be given, (a) with respect to each Guarantor, at the
address of the Company indicated in Schedule 10.02 of the Credit Agreement and
(b) with respect to the Administrative Agent or any other Secured Party, at the
Administrative Agent’s address indicated in Schedule 10.02 of the Credit
Agreement. All such addresses may be modified, and all such notices shall be
given and shall be effective, as provided in Section 10.02 of the Credit
Agreement for the giving and effectiveness of notices and modifications of
addresses thereunder.


        25. Joinder. Each Person who shall at any time execute and deliver to
the Administrative Agent a Joinder Agreement and who is identified therein as a
“Guarantor” shall thereupon irrevocably, absolutely and unconditionally become a
party hereto and obligated hereunder as a Guarantor, and all references herein
and in the other Loan Documents to the
9



--------------------------------------------------------------------------------



Guarantors or to the parties to this Guaranty Agreement shall be deemed to
include such Person as a Guarantor hereunder.


        26. Governing Law; Venue; Waiver of Jury Trial.


        (a) THIS GUARANTY AGREEMENT AND EACH JOINDER AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NORTH CAROLINA
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


        (b) EACH GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY AGREES AND CONSENTS
THAT ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY
AGREEMENT OR ANY JOINDER AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREIN OR
THEREIN MAY BE INSTITUTED IN ANY STATE OR FEDERAL COURT SITTING MECKLENBURG
COUNTY, STATE OF NORTH CAROLINA, UNITED STATES OF AMERICA AND, BY THE EXECUTION
AND DELIVERY OF THIS GUARANTY AGREEMENT OR A JOINDER AGREEMENT, SUCH GUARANTOR
EXPRESSLY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE IN, OR TO THE EXERCISE OF JURISDICTION OVER IT AND ITS PROPERTY BY, ANY
SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING, AND EACH GUARANTOR HEREBY
IRREVOCABLY SUBMITS GENERALLY AND UNCONDITIONALLY TO THE JURISDICTION OF ANY
SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING.


        (c) EACH GUARANTOR AGREES THAT SERVICE OF PROCESS MAY BE MADE BY
PERSONAL SERVICE OF A COPY OF THE SUMMONS AND COMPLAINT OR OTHER LEGAL PROCESS
IN ANY SUCH SUIT, ACTION OR PROCEEDING, OR BY REGISTERED OR CERTIFIED MAIL
(POSTAGE PREPAID) TO THE ADDRESS FOR NOTICES TO SUCH GUARANTOR IN EFFECT
PURSUANT TO SECTION 24 HEREOF, OR BY ANY OTHER METHOD OF SERVICE PROVIDED FOR
UNDER THE APPLICABLE LAWS IN EFFECT IN THE STATE OF NORTH CAROLINA.


        (d) NOTHING CONTAINED IN SUBSECTIONS (b) or (c) HEREOF SHALL PRECLUDE
THE ADMINISTRATIVE AGENT FROM BRINGING ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS GUARANTY AGREEMENT OR ANY JOINDER AGREEMENT OR ANY
OTHER LOAN DOCUMENT IN THE COURTS OF ANY JURISDICTION WHERE ANY GUARANTOR OR ANY
OF SUCH GUARANTOR’S PROPERTY OR ASSETS MAY BE FOUND OR LOCATED. TO THE EXTENT
PERMITTED BY THE APPLICABLE LAWS OF ANY SUCH JURISDICTION, EACH GUARANTOR HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION
10



--------------------------------------------------------------------------------



OF ANY SUCH COURT AND EXPRESSLY WAIVES, IN RESPECT OF ANY SUCH SUIT, ACTION OR
PROCEEDING, OBJECTION TO THE EXERCISE OF JURISDICTION OVER IT AND ITS PROPERTY
BY ANY SUCH OTHER COURT OR COURTS WHICH NOW OR HEREAFTER MAY BE AVAILABLE UNDER
APPLICABLE LAW.


        (e) IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR
REMEDIES UNDER OR RELATED TO THIS GUARANTY AGREEMENT OR ANY JOINDER AGREEMENT OR
ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR THAT MAY IN THE
FUTURE BE DELIVERED IN CONNECTION THEREWITH, EACH GUARANTOR AND THE
ADMINISTRATIVE AGENT ON BEHALF OF THE SECURED PARTIES HEREBY AGREE, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, THAT ANY SUCH ACTION, SUIT OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY AND HEREBY IRREVOCABLY
WAIVE, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT ANY SUCH PERSON MAY
HAVE TO TRIAL BY JURY IN ANY SUCH ACTION, SUIT OR PROCEEDING.


        (f) EACH GUARANTOR HEREBY EXPRESSLY WAIVES ANY OBJECTION IT MAY HAVE
THAT ANY COURT TO WHOSE JURISDICTION IT HAS SUBMITTED PURSUANT TO THE TERMS
HEREOF IS AN INCONVENIENT FORUM.


(g) Binding Arbitration.


(i) Agreement to Arbitrate. Upon demand of any party, whether made before or
after institution of any judicial proceeding, any dispute, claim or controversy
arising out of, connected with or relating to this Guaranty Agreement or any
other Loan Document (“Disputes”), between or among parties hereto and to the
other Loan Documents shall be resolved by binding arbitration as provided
herein. Institution of a judicial proceeding by a party does not waive the right
of that party to demand arbitration hereunder. Disputes may include tort claims,
counterclaims, claims brought as class actions, claims arising from Loan
Documents executed in the future, disputes as to whether a matter is subject to
arbitration, or claims concerning any aspect of the past, present or future
relationships arising out of or connected with the Loan Documents. The parties
hereto do not waive any applicable Federal or state substantive Law (including
the protections afforded to banks under 12 U.S.C. Section 91 or any similar
applicable state Law) except as provided herein. A judgment upon the award may
be entered in any court having jurisdiction.
(ii) General Rules of Arbitration. Any arbitration proceeding will (A) be
governed by the Federal Arbitration Act (Title 9 of the United States Code),
notwithstanding any conflicting choice of law provision in any of the Loan
Documents between the parties, (B) be conducted by the American Arbitration
Association (the “AAA”), or such other administrator as the parties shall
mutually agree upon, in accordance with the commercial
11



--------------------------------------------------------------------------------



dispute resolution procedures of the AAA, unless the claim or counterclaim is at
least $1,000,000 exclusive of claimed interest, arbitration fees and costs, in
which case the arbitration shall be conducted in accordance with the AAA’s
optional procedures for large, complex commercial disputes (the commercial
dispute resolution procedures or the optional procedures for large, complex
commercial disputes to be referred to, as applicable, as the “Arbitration
Rules”) and (C) proceed in a location in Charlotte, North Carolina selected by
the AAA. The expedited procedures set forth in Rule 51, et seq. of the
Arbitration Rules shall be applicable to claims of less than $1,000,000. All
applicable statutes of limitations shall apply to any Dispute. If there is any
inconsistency between the terms hereof and the Arbitration Rules, the terms and
procedures set forth herein shall control. Any party who fails or refuses to
submit to arbitration following a demand by any other party shall bear all costs
and expenses incurred by such other party in compelling arbitration of any
dispute. Notwithstanding anything in the foregoing to the contrary, any
arbitration proceeding demanded hereunder shall begin within ninety (90) days
after such demand thereof and shall be concluded within one hundred twenty (120)
days after such demand. These time limitations may not be extended unless a
party hereto shows cause for extension and then such extension shall not exceed
a total of sixty (60) days.
(iii) Arbitrators. Any arbitration proceeding in which the amount in controversy
is $5,000,000 or less will be decided by a single arbitrator selected according
to the Arbitration Rules, and who shall not render an award of greater than
$5,000,000. Any dispute in which the amount in controversy exceeds $5,000,000
shall be decided by majority vote of a panel of three arbitrators; provided that
all three arbitrators must actively participate in all hearings and
deliberations. The arbitrator will be a neutral attorney licensed in the
jurisdiction of the state where the hearing will be conducted or a neutral
retired judge of the jurisdiction, state or federal, of the state where the
hearing will be conducted, in either case with a minimum of ten years’
experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated. In any arbitration proceeding, the arbitrator will
decide (by documents only or with a hearing at the arbitrator’s discretion) any
pre-hearing motions that are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication. The arbitrator shall resolve all
disputes in accordance with the substantive Law of the State of North Carolina
and may grant any remedy or relief that a court of such state could order or
grant within the scope hereof and such ancillary relief as is necessary to make
effective any award. The arbitrator shall also have the power to award recovery
of all costs and fees, to impose sanctions and to take such other action as the
arbitrator deems necessary to the same extent a judge could pursuant to the
Federal Rules of Civil Procedure or other applicable Law.
(iv)Preservation of Certain Remedies. Notwithstanding the preceding binding
arbitration provisions, the parties hereto and the other Loan Documents
preserve, without diminution, certain remedies that such Persons may employ or
exercise freely, either alone, in conjunction with or during a Dispute. Each
such Person shall have and hereby reserves the right to proceed in any court of
proper jurisdiction or by self-help to exercise
12



--------------------------------------------------------------------------------



or prosecute the following remedies, as applicable: (A) all rights to foreclose
against any real or personal property or other security by exercising a power of
sale granted in the Loan Documents or under applicable Law or by judicial
foreclosure and sale, including a proceeding to confirm the sale, (B) all rights
of self-help including peaceful occupation of property and collection of rents,
set off, and peaceful possession of property, (C) obtaining provisional or
ancillary remedies including injunctive relief, sequestration, garnishment,
attachment, appointment of receiver and in filing an involuntary bankruptcy
proceeding, and (D) when applicable, a judgment by confession of judgment.
Preservation of these remedies does not limit the power of an arbitrator to
grant similar remedies that may be requested by a party in a Dispute.






[Signature page follows.]





13



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Guaranty Agreement as of the day and year first written above.


GUARANTORS:


SRE COLORADO – 1, LLC
By:/s/ Heath R. Byrd     
Name: Heath R. Byrd
Title: Vice President


SONIC-DENVER T, INC.
By:/s/ Heath R. Byrd     
Name: Heath R. Byrd
Title: Vice President


SRE GEORGIA 5, LLC
By:/s/ Heath R. Byrd     
Name: Heath R. Byrd
Title: Vice President


SRE COLORADO – 1, LLC
By:/s/ Heath R. Byrd     
Name: Heath R. Byrd
Title: Vice President


SAI S. ATLANTA JLR, LLC
By:/s/ Heath R. Byrd     
Name: Heath R. Byrd
Title: Vice President


SRE VIRGINIA – 1, LLC
By:/s/ Heath R. Byrd     
Name: Heath R. Byrd
Title: Vice President







SUBSIDIARY GUARANTY AGREEMENT
(Sonic Automotive, Inc.)
Signature Page



--------------------------------------------------------------------------------



SAI ROCKVILLE IMPORTS, LLC
By:/s/ Heath R. Byrd     
Name: Heath R. Byrd
Title: Vice President


EP REALTY NC, LLC
By:/s/ Heath R. Byrd     
Name: Heath R. Byrd
Title: Vice President


ECHOPARK NC, LLC
By:/s/ Heath R. Byrd     
Name: Heath R. Byrd
Title: Vice President


SRE TENNESSEE 7, LLC
By:/s/ Heath R. Byrd     
Name: Heath R. Byrd
Title: Vice President


SONIC - 2185 CHAPMAN RD., CHATTANOOGA, LLC
By:/s/ Heath R. Byrd     
Name: Heath R. Byrd
Title: Vice President


SRE TENNESSEE - 4, LLC
By:/s/ Heath R. Byrd     
Name: Heath R. Byrd
Title: Vice President


SAI NASHVILLE M, LLC
By:/s/ Heath R. Byrd     
Name: Heath R. Byrd
Title: Vice President






SUBSIDIARY GUARANTY AGREEMENT
(Sonic Automotive, Inc.)
Signature Page



--------------------------------------------------------------------------------



SRE TEXAS - 1, L.P.
By: Sonic of Texas, Inc., its general partner
By: /s/ Heath R. Byrd     
Name: Heath R. Byrd
Title: Vice President


SONIC HOUSTON JLR, LP
By: Sonic of Texas, Inc., its general partner
By: /s/ Heath R. Byrd     
Name: Heath R. Byrd
Title: Vice President


SRE TEXAS - 3, L.P.
By: Sonic of Texas, Inc., its general partner
By: /s/ Heath R. Byrd     
Name: Heath R. Byrd
Title: Vice President


SONIC MOMENTUM JVP, L.P.
By: Sonic of Texas, Inc., its general partner
By: /s/ Heath R. Byrd     
Name: Heath R. Byrd
Title: Vice President









SUBSIDIARY GUARANTY AGREEMENT
(Sonic Automotive, Inc.)
Signature Page



--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT:
PNC BANK, NATIONAL ASSOCIATION, as Administrative Agent
By: /s/ Krutesh Trivedi_______
Name: Krutesh Trivedi
Title: Vice President
















        


































        








SUBSIDIARY GUARANTY AGREEMENT
(Sonic Automotive, Inc.)
Signature Page

